FILED
                                                                            15-0358
                                                                            8/19/2015 4:04:11 PM
                                                                            tex-6569047
                                                                            SUPREME COURT OF TEXAS
                                                                            BLAKE A. HAWTHORNE, CLERK

                                    NO. 15-0358

                        IN THE SUPREME COURT

                                     OF TEXAS


                             IN RE: WILLIAM B. ADAMS,
                                                     Relator,

                             HON. GENA SLAUGHTER
                         191ST JUDICIAL DISTRICT COURT
                             DALLAS COUNTY, TEXAS,
                                                  Respondent,

                CTK PROPERTIES, LLC AND CHRISTOPHER KLEE,
                                          Real Parties in Interest.

        Original Proceeding from the Fifth District Court of Appeals, Dallas Texas
                            Appeal No. 05-15-00536-CV and
                       191st District Court, Dallas County, Texas
                              Trial Court No. DC-11-08224


            REAL PARTIES IN INTEREST'S UNOPPOSED MOTION FOR
            EXTENSION OF TIME TO FILE RESPONSE TO MANDAMUS


                                                BYRON K. HENRY
                                                Texas Bar No. 24008909
                                                bhenry@cowlesthompson.com
                                                COWLES & THOMPSON, P.C.
                                                901 Main Street, Suite 3900
                                                Dallas, TX 75202
                                                (214) 672-2156
                                                (214) 672-2356 (FAX)

                                                ATTORNEYS FOR REAL
                                                PARTIES IN INTEREST


1511889.1                                   1
TO THE HONORABLE SUPREME COURT OF TEXAS:

            Real Parties in Interest, CTK Properties, LLC and Christopher Klee, file this

Motion for Extension of Time to File Response to Mandamus, and in support the Court

the following:

     1. The deadline for filing a Response is Wednesday, August 19, 2015.

     2. Real Parties in Interest seek a brief five-day extension of time to file its Response,

            up to and including, Monday, August 24, 2015.

     3. Real Parties in Interest require an extension of time to file the Response because

            Lead Appellate Counsel, Byron K. Henry, was involved in other matters earlier in

            the month which precluded him from working on the Response. Most recently,

            Mr. Henry had a personal family matter that required him to be out of the office

            and unable to complete the response by the deadline. He has returned, however,

            and will complete file the response by the requested deadline.

     4. There has been one prior extension of time for filing this Response.

     5. Opposing counsel is not opposed to the motion.

            WHEREFORE, PREMISES CONSIDERED, Real Parties in Interest, CTK

Properties, LLC and Christopher Klee respectfully request that the Court grant their

motion to extend time to file their response such that the response be due on or before

Monday, August 24, 2015, and grant Real Parties in Interest such further and additional

relief as the Court deems appropriate.




1511889.1                                        2
                                                 Respectfully submitted,


                                                 By: ___________________________
                                                    BYRON K. HENRY
                                                    Texas Bar No. 24008909
                                                    bhenry@cowlesthompson.com

                                                 COWLES & THOMPSON, P.C.
                                                 901 Main Street, Suite 3900
                                                 Dallas, TX 75202
                                                 (214) 672-2156 (Tel)
                                                 (214) 672-2356 (Fax)

                                                 ATTORNEYS FOR REAL
                                                 PARTIES IN INTEREST


                                 CERTIFICATE OF CONFERENCE

            The undersigned counsel certifies that he contacted lead counsel for Relator
regarding this motion and he is not opposed to the relief requested in this motion.

                                                    ______________________________
                                                    Byron K. Henry


                                   CERTIFICATE OF SERVICE

            The undersigned certifies that on the August 19, 2015, a true and correct copy of

this motion was delivered via Electronic Service to the counsel of record listed below.

                  Marshal W. Dooley
                  Dooley & Associates, P.C.
                  14228 Midway Road, Suite 214
                  Dallas, TX 75244
                  Email: mdooley@dooley-law.com


                                                    ______________________________
                                                    Byron K. Henry




1511889.1                                       3